TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00722-CV



Nathaniel Freeman, Appellant

v.


Bert Dickens, Inc., Appellee






FROM THE DISTRICT COURT OF 155TH COUNTY, FAYETTE JUDICIAL DISTRICT

NO. 2001V-067, HONORABLE DAN R. BECK, JUDGE PRESIDING






	Appellant Nathaniel Freeman seeks to appeal from an order signed November 27,
2001.  Appellant filed his notice of appeal on December 7, 2001.  No fees have yet been paid, and
appellant has indicated he will not pursue his appeal.  Therefore, we dismiss the appeal for want of
prosecution on our own motion.  See Tex. R. App. P. 42.3(b).


  
					Lee Yeakel, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed for Want of Prosecution
Filed:   January 17, 2002
Do Not Publish